     Case 4:19-cv-00504-O Document 10 Filed 01/28/21                         Page 1 of 8 PageID 56



                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION


KENTRELL DAVIS,                                        §
                                                       §
                 Movant,                               §
                                                       §
V.                                                     §    NO. 4:19-CV-504-O
                                                       §    (NO. 4:17-CR-264-O)
UNITED STATES OF AMERICA,                              §
                                                       §
                 Respondent.                           §

                                         OPINION AND ORDER

        Came on for consideration the motion of Kentrell Davis, movant, under 28 U.S.C. § 2255

to vacate, set aside, or correct sentence by a person in federal custody. The Court, having

considered the motion, the government’s response, the reply, the record, including the record in

the underlying criminal case, No. 4:17-CR-264-O, styled “United States v. Herman Sanders, et

al.,” and applicable authorities, finds that the motion should be denied.

I. BACKGROUND

        The record in the underlying criminal case reflects the following:

        On January 19, 2018, movant was named in a one-count superseding information charging

him with conspiracy to commit sex trafficking, in violation of 18 U.S.C. § 1594(c). CR Doc.1 88.

Movant and his counsel signed a waiver of indictment. CR Doc. 90. They also signed a factual

resume setting forth the penalties movant faced, the elements of the offense, and the stipulated

facts establishing that movant had committed the offense. CR Doc. 91. They also signed a plea

agreement pursuant to which movant agreed to plead guilty to the offense charged in the



1
 The “CR Doc. __” reference is to the number of the item on the docket in the underlying criminal case, No. 4:17-
CR-264-O.
    Case 4:19-cv-00504-O Document 10 Filed 01/28/21                  Page 2 of 8 PageID 57



superseding information. CR Doc. 92. The plea agreement stated that movant faced a term of

imprisonment for a period of years up to life; movant understood his sentence would be determined

by the Court after consideration of the sentencing guidelines, which were not binding but advisory

only; no one could predict the outcome of the Court’s consideration of the sentencing guidelines;

and, movant would not be allowed to withdraw his plea if his sentence was higher than expected.

Id. The plea agreement further stated that the plea was freely and voluntarily made and was not

the result of force or threats or promises apart from those set forth. Id. It contained a waiver of

movant’s right to appeal and to pursue a motion under § 2255 except under certain circumstances.

Id. And, the plea agreement stated that movant had thoroughly reviewed all legal and factual

aspects of the case with his counsel and was fully satisfied with his representation. Id.

       On January 23, 2018, movant appeared before the Court to enter his plea of guilty. CR

Doc. 101. At the hearing, movant testified under oath that: He understood he should never depend

or rely upon any statement or promise by anyone including his attorney as to what penalty would

be assessed against him and that his plea must not be induced or prompted by any promises,

pressure, threats, force or coercion of any kind; any discussion with his attorney concerning the

guidelines would only be an estimate, not a promise, as to what the guidelines would be; the Court

would not be bound by the stipulated facts and could take into account other facts; he understood

that he had the right to be indicted by a grand jury and waived that right; he committed the essential

elements as set forth in the factual resume; he had had sufficient time to discuss the case and the

charges against him and the issue of punishment with his attorney and he was satisfied with his

attorney’s representation; he read the plea agreement and discussed it with his attorney and

received satisfactory explanations; he understood that he could receive a sentence of life


                                                  2
    Case 4:19-cv-00504-O Document 10 Filed 01/28/21                            Page 3 of 8 PageID 58



imprisonment;2 he was waiving the right to appeal and to challenge his conviction and sentence in

collateral proceedings, including under § 2255, except in certain instances; no one had mentally,

physically, or in any other way attempted to force him to plead guilty; no one had made any

promises or assurances to him in any kind of effort to induce him to enter a plea of guilty; and, the

stipulated facts in the factual resume were true. CR Doc. 445 at 2–28. The Court found that the

plea was knowing and voluntary. Id. at 29.

        The probation officer prepared the presentence report (“PSR”), which reflected that

movant’s base offense level was 24. CR Doc. 215, ¶ 32. He received two-level increases for unduly

influencing a minor to engage in prohibited sexual conduct, id. ¶ 33, because the offense involved

use of a cell phone to post advertisements soliciting commercial sexual activity, id. ¶ 34, and

because the offense involved a commercial sex act. Id. ¶ 35. He received a two-level and a one-

level reduction for acceptance of responsibility. Id. ¶¶ 42, 43. Based on a total offense level of 27

and a criminal history category of II, movant’s guideline imprisonment range was 78 to 97 months.

Id. ¶ 88. The PSR also set forth reasons that might warrant departure. Id. ¶ 100. The government

filed objections, arguing that movant’s base offense level should be 30 under U.S.S.G. § 2G1.3,

CR Doc. 299, and the probation officer prepared an addendum to the PSR. CR Doc. 317. Both the

government and movant filed objections to the addendum. CR Doc. 319; CR Doc. 326. The

probation officer prepared a second addendum. CR Doc. 356. The probation officer noted that the

government continued to argue that movant’s base offense level should be 30 and that the officer

would leave the matter to the Court. Id. at 1.


2
 As discussed at the hearing, movant’s concern was that the statutory maximum was life. CR Doc. 445 at 22–23. He
clearly understood the statutory range and the role of the guidelines in the case. Id. at 23. He did not dispute his
counsel’s statement that the plea agreement was a tactical measure to prevent additional charges from being filed
against him. Id. at 22.
                                                         3
    Case 4:19-cv-00504-O Document 10 Filed 01/28/21                 Page 4 of 8 PageID 59



       On May 21, 2018, movant was sentenced to a term of imprisonment of 151 months. CR

Doc. 385. The Court sustained the government’s objection to the PSR, CR Doc. 446 at 3–4, and

found that movant’s total offense level should be 33 with a guideline imprisonment range of 151

to 188. Id. at 5. The Court clarified that it was not applying a mandatory minimum but determining

that the facts that were actually stipulated in the factual resume established that 1591(b)(2) would

apply. Id. at 5–6. Movant appealed. CR Doc. 393. His appeal was dismissed as frivolous. United

States v. Davis, 749 F. App’x 303 (5th Cir. 2019).

III. APPLICABLE LEGAL STANDARDS

       A. 28 U.S.C. § 2255

       After conviction and exhaustion, or waiver, of any right to appeal, courts are entitled to

presume that a defendant stands fairly and finally convicted. United States v. Frady, 456 U.S. 152,

164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-32 (5th Cir. 1991). A defendant can

challenge his conviction or sentence after it is presumed final on issues of constitutional or

jurisdictional magnitude only, and may not raise an issue for the first time on collateral review

without showing both "cause" for his procedural default and "actual prejudice" resulting from the

errors. Shaid, 937 F.2d at 232.

       Section 2255 does not offer recourse to all who suffer trial errors. It is reserved for

transgressions of constitutional rights and other narrow injuries that could not have been raised on

direct appeal and would, if condoned, result in a complete miscarriage of justice. United States v.

Capua, 656 F.2d 1033, 1037 (5th Cir. Unit A Sept. 1981). In other words, a writ of habeas corpus

will not be allowed to do service for an appeal. Davis v. United States, 417 U.S. 333, 345 (1974);

United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996). Further, if issues Aare raised and


                                                 4
    Case 4:19-cv-00504-O Document 10 Filed 01/28/21                  Page 5 of 8 PageID 60



considered on direct appeal, a defendant is thereafter precluded from urging the same issues in a

later collateral attack.@ Moore v. United States, 598 F.2d 439, 441 (5th Cir. 1979) (citing Buckelew

v. United States, 575 F.2d 515, 517-18 (5th Cir. 1978)).

       B. Ineffective Assistance of Counsel

       To prevail on an ineffective assistance of counsel claim, movant must show that (1)

counsel's performance fell below an objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional errors, the result of the proceedings

would have been different. Strickland v. Washington, 466 U.S. 668, 687 (1984); see also Missouri

v. Frye, 566 U.S. 133, 147 (2012). "[A] court need not determine whether counsel's performance

was deficient before examining the prejudice suffered by the defendant as a result of the alleged

deficiencies." Strickland, 466 U.S. at 697; see also United States v. Stewart, 207 F.3d 750, 751

(5th Cir. 2000). "The likelihood of a different result must be substantial, not just conceivable,"

Harrington v. Richter, 562 U.S. 86, 112 (2011), and a movant must prove that counsel's errors "so

undermined the proper functioning of the adversarial process that the trial cannot be relied on as

having produced a just result." Cullen v. Pinholster, 563 U.S. 170, 189 (2011) (quoting Strickland,

466 U.S. at 686). Judicial scrutiny of this type of claim must be highly deferential and the defendant

must overcome a strong presumption that his counsel=s conduct falls within the wide range of

reasonable professional assistance. Strickland, 466 U.S. at 689. Simply making conclusory

allegations of deficient performance and prejudice is not sufficient to meet the Strickland test.

Miller v. Johnson, 200 F.3d 274, 282 (5th Cir. 2000).




                                                  5
   Case 4:19-cv-00504-O Document 10 Filed 01/28/21                 Page 6 of 8 PageID 61



IV. ANALYSIS

       In his first ground, movant says that his conviction was obtained by a plea that was

unlawfully induced or not made voluntarily. As supporting facts, he says he signed a plea

agreement in reference to “conspiracy to commit sex trafficking 1591(A)(1)(A)(2) 78 to 97

months,” and that the plea was changed on the day of sentencing to “conspiracy to engage in sex

trafficking (b)(1)(B)(2) 151 to 178 months.” Doc. 1 at 8. As the government notes, this ground

could and should have been raised on direct appeal. Movant has made no attempt to show both

cause and prejudice to be able to proceed here. Shaid, 937 F.2d at 232.

       Even if movant could proceed with this ground, the record establishes that it has no merit.

Movant agreed to plead guilty to violating 18 U.S.C. § 1594(c). CR Doc. 92, ¶ 2. His factual

resume likewise stated that movant was pleading guilty to count one of the information, which

charged him with conspiracy to commit sex trafficking, in violation of 18 U.S.C. § 1594(c). CR

Doc. 91. Both documents referenced 18 U.S.C. § 1591(a)(1) and (a)(2) as the underlying

substantive offense. CR Doc. 91 at 1; CR Doc. 92, ¶ 2. The Court accepted movant’s plea to that

charge. CR Doc. 445 at 28. And, he was sentenced for violating § 1594(c). CR Doc. 446. There

was a difference of opinion between the government and the probation officer as to which

guideline provision should apply to determine movant’s base offense level. The government

contended that 2G1.3 should apply; the probation officer relied upon 2X1.1. CR Doc. 299; CR

Doc. 317. The Court agreed with the government. CR Doc. 446 at 3–4.

       Movant’s plea was knowing and voluntary. His misunderstanding, if any, as to the potential

application of the guidelines does not render his plea involuntary or unknowing. United States v.

Tamayo, 502 F. App’x 404, 405 (5th Cir. 2012); Daniel v. Cockrell, 283 F.3d 697, 703 (5th Cir.


                                                6
    Case 4:19-cv-00504-O Document 10 Filed 01/28/21                  Page 7 of 8 PageID 62



2002), abrogated on other grounds as recognized by United States v. Grammas, 376 F.3d 433,

437–38 (5th Cir. 2004). Clearly, he understood the consequences of the plea and the maximum

possible penalty he faced. United States v. Hernandez, 234 F.3d 252, 254–55 & n.3 (5th Cir. 2000).

       In his second ground, movant alleges that his conviction was obtained by a coerced

confession. As supporting facts, he simply defines the term “coerce” and says that he “was told to

take the plea or else.” Doc. 1 at 8. The allegation is wholly conclusory and fails to state a ground

upon which relief can be granted. Miller, 200 F.3d at 282.

       The Court can only surmise that the “or else,” as movant’s counsel explained at

arraignment, was that the government might file additional charges against movant. CR Doc. 445

at 22. The same could be said in the case of any plea. That movant understood the reality that

additional charges could be brought does not make his plea coerced. He testified under oath that

no one had made any promises or threats of any kind to cause him to plead guilty. Further, he

stated that the stipulated facts were true and correct. His solemn declarations in open court at his

rearraignment are entitled to a presumption of verity. Blackledge v. Allison, 431 U.S. 63, 74 (1977).

Likewise, his factual resume and plea agreement. Hobbs v. Blackburn, 752 F.2d 1079, 1081 (5th

Cir. 1985). For a defendant who seeks habeas relief on the basis of alleged promises (or, in this

case threats) inconsistent with representations he made in open court when entering his plea of

guilty to prevail, he must prove: A(1) the exact terms of the alleged promise, (2) exactly when,

where, and by whom the promise was made, and (3) the precise identity of the eyewitness to the

promise.@ United States v. Cervantes, 132 F.3d 1106, 1110 (5th Cir. 1998). To be entitled to an

evidentiary hearing, the defendant must produce Aindependent indicia of the likely merit of [his]

allegations, typically in the form of one or more affidavits from reliable third parties.@ Id. AIf,


                                                 7
    Case 4:19-cv-00504-O Document 10 Filed 01/28/21                  Page 8 of 8 PageID 63



however, the defendant=s showing is inconsistent with the bulk of [his] conduct or otherwise fails

to meet [his] burden of proof in the light of other evidence in the record, an evidentiary hearing is

unnecessary.@ Id. See also United States v. Fuller, 769 F.2d 1095, 1099 (5th Cir. 1985).

       Here, movant=s guilty plea was knowing and voluntary and made with sufficient awareness

of the relevant circumstances and likely consequences. Bradshaw v. Stumpf, 545 U.S. 175, 183

(2005). Other than his conclusory denial of facts he long ago admitted, he has made no attempt to

show otherwise. And, he could not show prejudice, as there is no reason to believe that he would

have insisted on going to trial but for his counsel’s representations. Hill v. Lockhart, 474 U.S. 52,

56 (1985).

V. CONCLUSION

       For the reasons discussed herein, the relief sought in movant’s motion is DENIED.

       Further, pursuant to 28 U.S.C. § 2253(c), for the reasons discussed herein, a certificate of

appealability is DENIED.

       SO ORDERED on this 28th day of January, 2021.



                                                     _____________________________________
                                                     Reed O’Connor
                                                     UNITED STATES DISTRICT JUDGE




                                                 8
